DETAILED ACTION

Status of the Claims
Claim 1 is pending
Claims 2-7 are cancelled


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining material distribution to workstations which is a mental process. Other than reciting RFID and, personnel and distributing materials nothing in the claims precludes the steps from being performed mentally.  But for the RFID and, personnel and distributing materials the limitations on obtaining material requirements according to BOM, checking information and transportation according to BOM, planning distribution route and demand,  obtaining distribution frequency is a process that under its broadest reasonable interpretation could be performed 

 The judicial exception is not integrated into a practical application. The examiner notes that beyond the data gathering step, no computing hardware is recited. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Beyond data gathering, the recited claim appears to be an abstract idea not tied to any technological environment.  This does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the abstract idea are instructions not tied to any computer components. Mere instructions to apply an exception cannot provide an inventive concept.  Also, the additional elements of RFID and, personnel and distributing materials were considered by the examiner to be extra solution activity above.  Applicant has not invented retrieving data from RFID (Automated Tracking Solutions v. The Coca-Cola Company, Fed. Cir., 2018, “The representative claims are quite broad, reciting uses of RFID system components recognized in the specification to be routine and conventional. The claims do not use these conventional RFID components in a non-conventional 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Allowable Subject Matter
Claim 1 would be allowable if the rejection under 35 USC 101 is overcome.  The examiner notes that the mathematical formulas recited in the claim appear to be novel over the art.


Conclusion
Relevant art not relied on but made of record include
Liu 20210221613 is directed to a order fulfillment system.  (Liu, para 0388, “For hot items, the distribution in the warehouse is usually concentrated, for example, hot items may only be distributed on a few designated shelves. When the demand for orders is large, different work stations share the entire shelf area in the warehouse, which is easy to cause the phenomenon that multiple work stations hit the same shelf at the same time in order to complete their order tasks. The shelf that is repeatedly hit needs to be transported to one work station to complete the item picking, and then transported to another work station for item picking. This is bound to increase the time for another work station to wait for the shelf when processing the order task. Therefore, when an order task is processed, based on the demand of the order task for the items, it is necessary to consider not only the minimum number of transported 

Stadie 20200363819 is directed to a system for controlling transporting goods in a warehouse.   (Stadie, abstract)

Li 20200302391 is directed to a robot assisted order processing system.  (Li, abstract)

Battini, “Design of the optimal feeding policy in an assembly system”, 2009, https://www.sciencedirect.com/science/article/pii/S0925527309001674



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687